Case: 10-50321 Document: 00511398583 Page: 1 Date Filed: 03/02/2011




              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                            March 2, 2011
                                     No. 10-50321
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

VERNON EUGENE PETERS, also known as Vernon Peters,

                                                   Defendant-Appellant


                     Appeal from the United States District Court
                          for the Western District of Texas
                               USDC No. 6:09-CR-244-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Vernon Eugene Peters pleaded guilty to one count
of possessing at least 50 grams of crack cocaine with intent to distribute and one
count of possessing a firearm during the commission of a drug trafficking crime.
He was sentenced to serve a 120-month prison term on the drug possession
count as well as a 60-month prison term on the firearms conviction, the latter
sentence to run consecutively to the former, pursuant to 18 U.S.C.
§ 924(c)(1)(A)(i).


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50321 Document: 00511398583 Page: 2 Date Filed: 03/02/2011

                                 No. 10-50321

      In the sole issue raised in this direct appeal, Peters contends that the
district court erred by sentencing him to a mandatory five-year minimum
sentence under § 924(c)(1)(A)(i) because his drug offense carried a greater
minimum sentence. This argument has been rejected by both this court and the
United States Supreme Court. Abbott v. United States, 131 S. Ct. 18, 22-23
(2010); United States v. London, 568 F.3d 553, 564 (5th Cir.), cert. denied, 131
S. Ct. 631 (2010).
      The judgment of the district court is AFFIRMED.




                                       2